NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MATTHEW DAVID LOPEZ,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4883
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Susan G. Barthle,
Judge.

Matthew David Lopez, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); State v.

Mancino, 705 So. 2d 1379 (Fla. 1998); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA

2009); Vonador v. State, 915 So. 2d 1231 (Fla. 2d DCA 2005); Pitts v. State, 832 So. 2d

260 (Fla. 2d DCA 2002); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Labadie

v. State, 840 So. 2d 332 (Fla. 5th DCA 2003).



MORRIS, SLEET, and ATKINSON, JJ., Concur.